Title: To James Madison from Philip Freneau, 1 December 1796
From: Freneau, Philip
To: Madison, James


Dear Sir—
New York, December 1st. 1796.
Having three or four months Since formed a Resolution to bid adieu for a few Years to some old Trees in Jersey under the shade of which I edited, amongst ditching and grubbing, a small weekly Paper entitled the Jersey Chronicle, I did not know how to employ that interval better than in striking out here with some printer, if such could be found, already engaged in supporting the good old republican cause. After experiencing one or two disappointments in accomplishing this object, I am now through the kind aid of Some friends here nearly completing the project of a copartnership with Thomas Greenleaf in his two Papers, The Argus, a Daily publication, and the New York Journal, twice a week; both on a pretty respectable footing, and noted for a steady attachment to Republican principles, though open to all decent Speculations from any party if they choose to transmit them. In short, I would wish to revive Something in the Spirit of the National Gazette, if times and circumstances allow, and with proper assistance hope to succeed. Thus,

A Raven once an acorn took
From Bashan’s strongest stoutest tree;
He hid it near a murmuring brook,
And liv’d another oak to see.

As I consider the bargain the same as concluded, my next object is to make all the friends here that I decently can among men of eminence and ability. This I have in some small degree attempted and gained, but for want of certain insinuating qualities, natural enough I suppose to some Men, I feel myself sadly at a loss to get acquainted with some characters here to whom I would wish to be known upon motives of public as well as private utility.
Among these is the chancellor of this State, Robert R. Livingston, with whom, if I recollect right, you are upon terms of intimacy. If I am not mistaken in this point, and you can with propriety accede to my request, you would confer an obligation upon me by mentioning me to him in your next Letter, in such manner as you may think best, so that this new connexion may attract some share of his attention, and thereby the countenance of the Livingston family in general, which would operate greatly, through this State at least, in advancing our Subscription and printing Interest in general.
With Sincere wishes for your long life, health, and happiness, I am Sir, Your obliged humble Servt.
Ph. Freneau
